Citation Nr: 1425768	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  12-07 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability. 

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension to include as secondary to posttraumatic stress disease (PTSD). 

4.  Entitlement to service connection for kidney disease to include as secondary to diabetes and/or hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from August 1966 to June 1969.

These matters come before the Board of Veterans' Appeals (Board) from December 2011 and July 2012 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Lincoln, Nebraska.  

In May 2012 and January 2013, the Veteran testified before a Decision Review Officer in Lincoln, Nebraska.  A transcript of that hearing is of record.

In September 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  Bilateral hearing loss was demonstrated on audiometric evaluation upon entrance into service.

2.  Chronic increase in bilateral hearing impairment was not shown in service, nor was bilateral hearing loss disability for VA purposes shown to a compensable degree within one year of discharge from service.

3.  The earliest clinical evidence of record of bilateral hearing loss disability for VA purposes is in 1987, approximately 18 years after separation from service.

4.  Private records in 1987 reflect that the Veteran denied tinnitus within the previous 12 months, and did not report a history of tinnitus.

5.  The earliest clinical evidence of record of tinnitus is in approximately 1988, approximately 19 years after separation from service.

6.  The most probative evidence of record is against a finding that the Veteran has tinnitus causally related to active service.

7.  The most probative evidence of record is against a finding that the Veteran has hypertension causally related to, or aggravated by, service or a service-connected disability. 

8.  The most probative evidence of recording is against a finding that the Veteran has a kidney disability causally related to, or aggravated by, service or a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss disability have not been met. 38  U.S.C.A. §§ 1101, 1110, 1111, 1112, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2013).

2.  The criteria for service connection for tinnitus have not been met. 38  U.S.C.A. §§ 1101, 1110, 1111, 1112, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2013).

3.  The criteria for service connection for hypertension have not been met. 38  U.S.C.A. §§ 1101, 1110, 1111, 1112, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2013).

4.  The criteria for service connection for a kidney disability have not been met. 38  U.S.C.A. §§ 1101, 1110, 1111, 1112, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in September 2011 and June 2012.

The claims file includes service treatment records (STRs), private and VA medical records, and the statements of the Veteran in support of his claims.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain. 

At the May 2012 DRO hearing, the Veteran testified that he had had his hearing checked in VA in January 1969 and complained of tinnitus at that time.  VA records from 1969 are not associated with the claims file; however, the Board finds that any such records are not necessary to properly adjudicate the Veteran's claims.  As discussed in further detail below, the Veteran had a preexisting hearing loss, which did not increase in severity during his active service.  Thus, his hearing acuity after separation from service is not relevant.  See  38 C.F.R. § 3.306.  In addition, as the clinical evidence reflects that it is more likely than not that the Veteran's tinnitus is related to his hearing loss disability, no further evidence is necessary for that issue. Importantly, the Board notes that the Veteran was discharged in June 1969; thus, it is not reasonable that he would have been seen by a VA clinician in January 1969 because he was still on active duty and not yet a veteran.  Any audiology examination would more likely have been in service, and noted in his STRs.  Moreover, there is an examination report and a report of medical history dated in May 1969, which are subsequent to the claimed January 1969 examination; thus, they reflect his hearing acuity, and complaints, or lack thereof, at separation.  

Correspondence from Omaha Public Power District (OPPD), dated in May 2012, reflects that it did not have records for the Veteran.  Thus, VA has no further duty to assist the Veteran in obtaining OPPD records.

The Board finds that the Veteran has been afforded adequate VA examinations/opinions.  The reports include clinical examinations, diagnostic testing, and the Veteran's reported symptoms.  The reports provide findings, and adequate rationale, relevant to the criteria for service connection.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a). 

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 
 
For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

A pre-existing injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 C.F.R. § 3.306 (2013).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence relevant to the appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Bilateral Hearing Loss Disability

The Veteran avers that he has bilateral hearing loss disability as a result of active service.  An essential element of a claim for service connection is that there must be evidence of a current disability.  The evidence of record reflects that the Veteran has a hearing loss disability for VA purposes; thus, this element has been met.  (See e.g. 1987, 1988, 1989 private records).  

A second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease.  The Veteran's STRs are negative for any complaints of, or treatment for, hearing loss.  However, the Veteran's DD 214 reflects that his military occupational specialty (MOS) was as an aircraft electrician.  The Veteran has also testified that he was exposed to noise due to weapon firing.  The Board finds that some exposure to acoustic trauma (e.g. in basic training, as an aircraft electrician, and in Vietnam) is consistent with the circumstances of the Veteran's service.  38 U.S.C.A. § 1154(a).  As such, the Board finds that the second element of a service connection claim, injury in service, has been met.

The third element for service connection is competent credible evidence of a nexus between the current disability and the in-service disease or injury.  The Board finds, for the reasons noted below, that the third requirement for service connection has not been met.  

The Veteran entered active service in August 1966.  In the 1960's, the military changed its standard of measuring hearing acuity.  The American Standards Association (ASA) units were replaced with the current International Standards Organization (ISO) units.  The Veteran's report of medical examination for entrance purposes is dated in August 1966.  Service department audiometer test results prior to October 31, 1967 are assumed to have been reported in ASA units, rather than the current ISO units, unless otherwise noted.  To convert the units, the Board adds, to the ASA units, 15 decibels to 250 Hz., 15 decibels to 500Hz, 10 decibels to 1,000 Hz, 10 decibels to 2000 Hz, 10 decibels to 3,000 Hz., and 5 decibels to 4,000 Hz. 

The Veteran's 1966 entrance medical report reflects that audiometric testing results, prior to conversion were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
0
15
25
LEFT
5
0
0
0
20

Upon conversion from the noted ASA units to ISO units, the results were as 
follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
25
30
LEFT
20
10
10
10
25

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet.App. 155 (1993).  Therefore, the Veteran's entrance examination report reflects abnormal hearing, or a hearing loss, in both ears.  As such, the presumption of soundness on induction does not attach to either ear, and service connection may be considered only on the basis of aggravation of hearing loss in service.  38 C.F.R. § 3.304.  

A preexisting injury or disease will be considered to have been aggravated by active military service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service. 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2007).  If a presumption of aggravation under section 1153 arises, due to an increase in a disability in service, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease." 38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).

The Veteran separated from service in 1969.  His report of medical examination reflects that audiometric testing results were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
10
20
LEFT
0
5
5
5
10

Thus, the record is against a finding that the Veteran underwent an increase in hearing loss severity during service. 

The claims file includes an August 1987 Union Pacific Health Evaluation audiogram result.  It reflects bilateral hearing loss disability for VA purposes; however, this was more than 18 years after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

VA regulations do not necessarily preclude service connection for hearing loss that first met the 38 C.F.R. § 3.385 requirements after service.  Hensley, 5 Vet. App. at 157.  However, in the present claim, the evidence reflects that the Veteran's preexisting hearing loss actually improved during service, and, as discussed below, the competent credible evidence of record is against a finding that the Veteran's current hearing loss disability is due to service.  While the regulation does not necessarily preclude service connection when hearing loss first meets the regulation's requirements after service, it also does not hold that service connection is warranted, or mandatory, for hearing loss disability in the absence of an increase in severity in service,  or a competent credible clinical nexus opinion.

A November 2011 VA examination report reflects that, because the Veteran's hearing upon separation was normal, his post service hearing loss disability is less likely to be from noise exposure in service, and more likely to be from post service noise exposure.  The examiner noted that hearing damage is done when a person is exposed to noise, and thus, a normal audiogram subsequent to the noise exposure verifies that the hearing recovered without permanent loss.  Additional rationale is not necessary because the Veteran's preexisting hearing loss with no increase in severity in service means that service connection is not warranted.  As stated above, aggravation may not be conceded where the disability underwent no increase in severity during service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

A March 2012 addendum also reflects that that there was no significant shift in thresholds in service.  As the competent credible clinical evidence of record reflects that the Veteran's preexisting hearing loss did not increase in severity during service, service connection is not warranted. 

The Veteran is competent to attest to factual matters of which he has first-hand knowledge (e.g., hearing difficulty). See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran is also competent to state that he was exposed to loud noises in service.  The Board notes that there is no clinical evidence that he complained of, or sought treatment for, hearing loss for approximately two decades after separation from service, and that at that time (i.e. 1988), he asserted an occupational hearing loss claim against his employer, the railroad (See September 1988 Union Pacific correspondence).  While the Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility. See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); See also Jandreau, 492 F. 3d at 1377.  The Board finds that audiometric results are more probative than the Veteran's subjective lay statements.

In sum, there is no competent credible evidence that the Veteran's hearing loss acuity worsened in service, or even that it rose to the level of a hearing loss disability for VA purposes within one year of separation.

Tinnitus

The Veteran avers that he has suffered from tinnitus due to exposure to acoustic trauma in service, and that he has had it since service in Vietnam.  The Veteran is competent to report that he has ringing of the ears. See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  In addition, the Board has acknowledged that the Veteran had some acoustic trauma in service.  However, the Board finds, for the reasons noted below, that service-connection is not warranted. 

The Veteran testified at the September 2013 Board hearing that he had tinnitus in Vietnam, and that it would last for a "couple days" and that he reported it at that time.  The Veteran's STRs are negative for any complaints of tinnitus.  In addition, his May 1969 report of medical history for separation purposes reflects that he denied ear trouble.  The Board finds that the record contemporaneous to service is more probative than the Veteran's statement made decades later for compensation purposes.  

A May 1980 Hearing Conservation Data card, more than a decade after separation from service, reflects that, for his history, neither the left or right ear was circled for a history of tinnitus following noise exposure.

A Union Pacific Health Evaluation Programs, Inc. record, which contains an August 1987 audiology result label, reflects that the Veteran denied that he had severe constant ringing in the ears in the last 12 months.  He reported that he had hobbies of hunting and using power tools; he did not check that he wore hearing protection with these hobbies.  

A Union Pacific Health Evaluation Programs, Inc. record with a June 1988 audiology result label reflects that the Veteran reported that he was bothered by ringing or noises in his ears.  A September 1988 Union Pacific Railroad Hearing Conservation Program record reflects that the Veteran reported that, when he turns on the washer, he hears noises in his ears or head.  Although the Veteran testified at the 2013 Board hearing that he did not have hearing protection in service, the September 1988 record reflects that he reported that he had worn hearing protection in service.  He also reported that he did not wear hearing protection with hunting.  This 1988 record is the earliest evidence of tinnitus.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson, 230 F.3d at 1333.
 
The absence of any corroborating medical evidence supporting his assertions, in and of itself, does not render his statements incredible, but that such absence is for consideration in determining credibility.  See Buchanan, 451 F.3d at 1336.  However, the Board finds that the clinical records closer in time to the Veteran's service are more probative than the Veteran's statements made many years later for compensation purposes.  See Cartright v. Derwinski, 2 Vet. App.24 (1991).  

A November 2011 VA examination report reflects the opinion of the examiner that the Veteran's tinnitus is less likely than not caused by, or a result of, military noise exposure.  The examiner stated, in pertinent part, as follows:

There is a high correlation between hearing loss, tinnitus and noise exposure. The presence of a ratable hearing loss from the service or audiometric configuration consistent with noise exposure is a strong indicator that any reported tinnitus was also from noise exposure.  Conversely normal hearing from the service strongly suggests any reported tinnitus is less likely to be from noise exposure in service.  Since the veteran's hearing was normal at separation from service it is less likely as not the reported tinnitus was from military noise exposure.  The veterans reported tinnitus is more likely than not due to the existing hearing loss and/or noise exposure subsequent to service.  

In sum, the evidence reflects an absence of credible complaint of tinnitus until more than 18 years after the Veteran left military service, and a clinical opinion which is against a finding that the Veteran's tinnitus is related to service but is instead more likely than not related to his hearing loss.  As the Veteran is not service-connected for hearing loss disability, any tinnitus which is related to his hearing loss does not warranted service connection.  

Hypertension

The Veteran contends that he has hypertension aggravated by his service-connected PTSD.  (See Board hearing transcript pages 25 and 26).  The Veteran is service-connected for PTSD effective from January 2012.  

The record does not definitively reflect when the Veteran was first diagnosed with hypertension; however, there is no probative evidence that the Veteran had hypertension in service or within one year of service.  His blood pressure upon separation in 1969 was 120/82.

A 1987 Union Pacific Health Evaluation Programs, Inc. record reflects that the Veteran was not taking prescription medication.  The Veteran testified at the May 2012 DRO hearing that he has had high blood pressure "a long time."  (See DRO hearing transcript page 21.)  The Veteran also testified that his treatment provider said that his hypertension is due to his PTSD. (See DRO hearing transcript pages 18 and 19.)  However, "the connection between what a physician said and the layman's account of what he purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute 'medical' evidence." Robinette v. Brown, 8 Vet. App. 69, 77 (1995). (1995).  Moreover, the Board finds, as discussed below, that there is probative clinical evidence of record which is against a finding that service connection is warranted.
   
A July 2010 primary clinical record reflects the Veteran's hypertension is controlled with current medication, and had been low with the addition of a new medication.  A March 2011 private office visit record reflects a diagnosis of benign hypertension.  

A November 2011 VA examination for PTSD reflects that the Veteran reported that he is doing well on his blood pressure.  The Veteran also reported that sometimes he has bad dreams about Vietnam and described this as perhaps occurring every six months or probably more often.

A March 2012 VA opinion, based on a February 2012 examination, reflects the statement of the examiner, in pertinent part, as follows:

Today's examination asks for medical opinion as to whether it is at least as likely as not that [the Veteran's] hypertension was due to or the result of his claimed PTSD.  It does not appear to be.  There is no documentation in the medical literature that specifically states PTSD specifically causes hypertension.  There are some articles, many in the periphery, which do mention stress as a risk factor for the development of elevated blood pressures, but there is no concrete, well documented and well-founded information in the medical literature that states PTSD specifically causes hypertension.  The vast majority of cases of hypertension [are] essential in nature, which are going to come about from natural progression of disease with age. Therefore, based in review of this gentleman's medical records and his C-file, this examiner could not find any valid reasoning that would show his PTSD causes hypertension.  Likewise, there is no evidence in his records to suggest any aggravation related to this.

The Board also notes that the evidence of record does not include clinical records in the four decades after service which reflect that the Veteran was undergoing stress due to PTSD, or that PTSD symptoms aggravated his hypertension.  There is no competent clinical evidence reflecting an increase in hypertension over the years due to PTSD.

Under 38 C.F.R. § 3.310 , VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disability or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  In the present case, the most probative clinical evidence is against a finding that the Veteran's hypertension is caused by, or aggravated by, his PTSD. 

The Board also notes that the evidence does not reflect that the Veteran's hypertension is caused by, or aggravated by, another service-connected disability, to include diabetes.  

Kidney Disability

In May 2012, the Veteran stated that his chronic kidney disease is secondary to his service-connected diabetes.  The Veteran is service-connected for diabetes, effective from September 2011.  

A November 2011 VA examination for diabetes purposes reflects that the Veteran was diagnosed with diabetes one to two years earlier.  No other disabilities were noted to be due to the Veteran's diabetes.

A June 2012 private record from Dr. Michael Aaronson, Nephrology Clinic, reflects that the Veteran had stage III chronic kidney disease, renal hypertension, and diabetes.  Dr. Aaronson noted that the kidney disease is a result of diabetes.

Correspondence dated in June 2012 from Dr. Kevin Nohner reflects the following:  My patient, [the Veteran], has a history of chronic kidney disease.  Contributing factors include hypertension and type II diabetes.  He has seen an nephrologist, who attributes the diabetes as the cause of his renal dysfunction."

A June 2012 VA examination report reflects the opinion of the VA examiner that the Veteran's chronic kidney disease is less likely than not a result of his service-connected diabetes.  The examiner stated that the Veteran has had hypertension for over 30 years, but the diagnosis of diabetes had only been for the past few years and had been well-controlled.  The examiner further stated that the Veteran's hypertension, which precedes his diabetes diagnosis for many decades, is a risk factor for chronic kidney disease and end-stage renal disease.  The examiner further noted that hypertension can directly cause kidney disease which is called hypertensive nephrosclerosis; the examiner cited to the medical literature supporting this.  The examiner also stated: "[a]s there is a lack of medical evidence of the veteran's historical GFR (Glomerular filtration rate) nor urine analysis prior to diagnosis of diabetes, which is needed to classify kidney disease, it is not possible to determine a baseline severity to support a determination of baseline level of severity."  The examiner also noted that the Veteran had been diagnosed with nephrosclerosis in 2011.

The claims file includes October 2012 correspondence from Dr. Michael Aaronson. He stated as follows:

[The Veteran] is currently under my medical care.  This patient has CKD (Chronic Kidney Disease) which has developed due to Diabetes Type II.  When Diabetes is not well controlled, the sugar level in your blood goes up.  High Blood Sugar can cause damage to Kidneys.  CKD means kidneys have been damaged on some level, in this patient's case by Diabetes.  Once they are damaged, they cannot filter your blood or do other functions as well as they should.  About 1/3 of people with Diabetes may get see CKD, and some may not.  Ways to keep CKD from worsening due to diabetes would be to: keep blood sugar levels controlled, monitor and keep Blood Pressure under control, take medications to help blood sugar levels stay in control and to follow a diabetic diet.

A February 2013 VA clinical report, based on a January 2013 review of the records, reflects the opinion of the examiner as follows:

[The Veteran] has had long-standing hypertension, greater than 30 years.  This is the most likely cause of his chronic kidney disease.  Diabetes is a somewhat recent onset in the last few years.  He is taking medications for both.  What is unusual about this case is that he had his nephrologist prepare a letter that stated his diabetes specifically caused his chronic kidney disease.  Compensation examination performed by one of our internists in the very recent past, stated just the opposite, his hypertension was the cause of his chronic kidney disease and not the diabetes.  There is a letter from one of his primary care providers (Dr. K. N.) which confirms the nephrologists comments about diabetes causing his kidney disease.  

What seemed unusual about this case was that his long-standing hypertension was the most likely cause of his renal disease, and not the diabetes, which was of recent onset.  Long-standing hypertension can easily cause renal disease.  Diabetes can also cause renal disease, but since this gentleman's hypertension has been present for more than 30 years, the hypertension is the most likely cause of his chronic kidney disease.  Therefore, I took the liberty of speaking with his nephrologist today, who was somewhat concern about the letter that was written, as he said he did not understand the meaning - intent of the need for this letter.  I explained to him the compensation and pension process, and why we were concerned about causation of his chronic kidney disease.  After discussing this issue, we both agreed that the long-standing hypertension was the cause of his chronic kidney disease, and not his diabetes.  I informed him I would correct this issue based on a letter that he has submitted and he was grateful for the assistance.  These comments also concur with our internal medicine specialist (C + P) comments from a short time ago, as we now all agreed that this gentleman's chronic kidney disease is caused by his long-standing hypertension, and NOT his diabetes.  

Therefore, for the purposes of today's claim, [the Veteran's] chronic kidney condition is not due to his type II diabetes.  It is due to the long-standing hypertension.  In addition, since the diabetes is of somewhat recent onset and certainly not severe, even though there are cases where diabetes can specifically cause kidney disease, this examiner could not find any evidence that his chronic kidney condition was aggravated beyond natural progression by diabetes, because of the recent onset of the diabetes.

The Board notes that in the original February 4, 2013 VA opinion, the examiner checked the box which noted that the claimed condition is at least as likely as not (50% or greater probability) proximately due to or the result of the Veteran's service-connected condition.  However, the examiner's rationale, which is more probative than the checked box, clearly supports a finding that the Veteran's claim condition is less likely as not related to a service-connected disability.  In addition in a subsequent February 7, 2013 VA opinion addendum, the VA clinician checked the appropriate corresponding box and repeated his rationale.

The probative value of medical opinions is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator. Guarneri v. Brown, 4 Vet. App. 467, 470-71 (1993).  There is no requirement that additional evidentiary weight be given to the opinion of a medical provider who treats a veteran; courts have repeatedly declined to adopt the "treating physician rule." See White v. Principe, 243 F.3d 1378, 1381 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993). 

The Board finds that the 2013 VA opinion is the most probative opinion of record.  The clinician provided a thorough rationale based on the facts which pertains to the Veteran, accurately noting that the Veteran's diabetes had been preceded by hypertension for many years, and that his diabetes was well controlled.  In addition, the 2012 VA opinion is also probative as it provides a supporting rationale.

As noted above, under 38 C.F.R. § 3.310, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disability or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  In the present case, the probative clinical evidence is against a finding that the Veteran's service-connected diabetes or any other service-connected disability, caused, or aggravated, his kidney disability. 

The Veteran has also asserted that his kidney disease may be due to his medication for hypertension.  As the Veteran is not service-connected for hypertension, he cannot be service-connected for any effects of hypertension medication.

Conclusions

In sum, the most probative evidence of record is against a finding that service connection is warranted for bilateral hearing loss disability, tinnitus, hypertension, or kidney disease.

The Veteran has not been shown to have the experience, training, or education necessary to make etiology opinions to the claimed disabilities.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issues in this case in light of the education and training necessary to make a finding with regard to the complexities of the causes and effects of PTSD, diabetes, kidney disease, hypertension, and the relationship between them.  In addition, the Board finds that a lay person is not competent to provide a probative opinion as to tinnitus with an onset more than a decade after separation and with intervening noise exposure, and its relationship to hearing loss.  A lay person is also not competent to provide an opinion as to hearing loss disability with regard to the levels of hearing acuity (Hertz levels and decibels), or the complexities of hearing loss disability for VA purposes, age-related hearing loss, acoustic trauma hearing loss, aggravation of preexisting hearing loss, and threshold shifts.  The Board finds that such falls outside the realm of common knowledge of a lay person. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau, 492 F.3d at 1377 n.4. 

At the September 2013 Board hearing, the Veteran's representative stated that the Veteran was not claiming service connection for hypertension and/or kidney disease on a direct causation basis.  (See Board hearing transcript, page 29.)  Nevertheless, for purposes of completeness, the Board has considered whether the Veteran is entitled to service connection for hypertension and/or kidney disease on a direct causation basis, but finds that he is not.  Service connection is not warranted on a direct causation basis because the Veteran's STRS do not reflect complaints of, or treatment for, such disabilities, and the Veteran has not contended that he had symptoms of such diseases, or diagnoses of such, in service.  In addition, there is no competent credible clinical evidence that his hypertension and/or kidney disease is causally related to, or aggravated by, service connection.

The Board also notes that the Veteran contended, at one point, that his disabilities may be due to herbicide exposure in service.  At the September 2013 Board hearing, the Veteran testified that he believed that all his health problems are due to Agent Orange exposure.  However, his representative stated that "it is our contention that herbicide exposure was not responsible for hearing loss, tinnitus, and hypertension or kidney disease." (See Board hearing transcript, pages 40 and 41.)  Nevertheless, again for purposes of completeness, the Board has considered whether the Veteran is entitled to service connection based on herbicide exposure, but finds that he is not.   

The Veteran's service personnel records reflect that he served in Vietnam from January 1968 to January 1969; thus, he is presumed to have been exposed to herbicides.  Despite presumed exposure to an herbicide agent, presumptive service connection under 38 C.F.R. § 3.307(a)(6)  is not warranted.  Service connection is only warranted on this presumptive basis for a specific list of diseases set forth under 38 C.F.R. § 3.309.  VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted. 72 Fed. Reg. 112  (2007). 

Nephrosclerosis and hypertension are not disorders that may be presumed to be related to herbicide exposure.  VA has specifically determined that the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease. 38 C.F.R. § 3.309(e). See Note 3.  In other words, VA specifically determined that hypertension in not one of the disabilities that enjoy the presumption of service connection due to herbicide exposure. 

The Veteran does not have a diagnosed disability among the diseases recognized under 38 C.F.R. § 3.309(e) as a disease associated with exposure to certain herbicide agents and there is no competent and credible evidence of record which reflects that he has hypertension or a kidney disease causally related to, or aggravated by, herbicide exposure; thus, service connection is not warranted.

The Board has considered the doctrine of giving the benefit of the doubt to the appellant for the above stated issues, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).
 

ORDER

Entitlement to service connection for bilateral hearing loss disability is denied. 

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for hypertension to include as secondary to posttraumatic stress disease (PTSD) is denied. 

Entitlement to service connection for kidney disease to include as secondary to diabetes and/or hypertension is denied.




______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


